DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive. 
Applicant Remarks:
Claim Rejection under 35 U.S.C. § 101 
Claims 1-19 stand rejected under 35 U.S.C. § 101 as not being directed to patent eligible subject matter. Applicants traverse this rejection for at least the reasons below. 
Initially, Applicants maintain and incorporate by reference their previous arguments regarding the § 101 rejection included in their June 5, 2020, September 16, 2020, and November 30, 2020 Responses. 
On pages 2-24 of the Non-Final Office Action, the Examiner maintains his previous position that the instant claims are directed towards a "mental process" and/or "certain methods of organizing human behavior," and further alleges the instant claims are not an improvement to conventional user interfaces or conventional printing devices, and are not a practical application of an Abstract Idea. Applicants respectfully disagree for at least the reasons argued in their previous Response, as well as the following reasons. 
Without conceding to the Examiner's allegations, Applicants note that independent claim 1 has been amended to recite at least: "acquire information relating to an actual usage record corresponding to a plurality of functions of a multi-function printing (MFP) device in a customer the acquired information measured by the MFP device, the plurality of functions including at least three of: a copier function, a facsimile function, a color printing, a monochrome printing function, a two-sided printing function, a pages-per-sheet printing function, a collate function, a staple function, and a reduce/enlarge function," "predict a future amount of usage of each of the plurality of functions of the MFP device for a desired period of time of a target year based on the acquired information, the predicting including calculating an amount of usage of each of the plurality of functions of the MFP device for a year-ago desired period of time corresponding to the desired period of time of the target year," "predicting the amount of usage of each of the plurality of functions of the MFP device for the desired period of time of the target year as being equal to the calculated amount of usage of each of the plurality of functions of the MFP device for the-year ago desired period of time," and "generate screen data to be displayed at a client terminal, the generating the screen data including generating a website with a graphical user interface (GUI) configured to display a result of the prediction of the amount of usage of one or more of the plurality of functions of the MFP device in the customer environment, the generating the screen data including generating web page source code to implement the GUI of the screen data based on the information relating to the actual usage record of the MFP device," 
(emphases added). 
Applicants submit that under the 2019 PEG and the Subject Matter Eligibility Examples 37 through 42, the instant claims are directed towards at least a practical application of the alleged Abstract Idea, and therefore are patent eligible under § 101. As stated in the October 2019 Update: Subject Matter Eligibility memorandum, "a claim integrates the judicial exception into a [patent eligible] practical application," when the limit on the judicial exception," for 1 
Applicants submit that the claimed invention provides a technical improvement over conventional MFP devices because the claimed invention provides a prediction of future usage of each of the individual functions of the MFP device based on regression functions applied to a longer period of time that is longer than the desired period of time, and/or predicting the consumption of power and/or C02 by the MFP device based on the prediction of the usage of particular functions of the MFP device, to display on a generated GUI. Further, Applicants note that the technical improvements provided by the claimed invention will allow users, such as an IT administrator, an office manager, etc., a business owner, etc., to quickly and efficiently visualize the environmental impact of one or more device settings related to the plurality of MFP device functions for the one or more MFP devices installed in a customer environment, and then adjust those settings to improve and/or optimize the settings of the MFP device(s). 
Applicants maintain that the claimed invention is analogous to at least claim 1 of Example 37 of the USPTO's Subject Matter Eligibility Examples, wherein the USPTO stated that claim 1 was a patent eligible practical application of an abstract idea because "the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.
Similar to claim 1 of Example 37, the instant claims recite a specific improvement over 
prior GUI systems and/or prior printing devices because the instant claims recite operations such as, determining actual usage information of each of a plurality of functions of MFP devices of a customer's environment from data acquired form the MFP devices themselves, predicting future rovement over the user interface of conventional MFP devices. Therefore, Applicants submit that the instant claims are at least a patent eligible practical application over the alleged abstract idea. 
Moreover, Applicants submit that it would be improper under the USPTO's October 2019 Update for the Examiner to ignore the recited features of the instant claims as being "insignificant post-solution activity." Applicants note that the October 2019 Update specifically states that the "Prong Two analysis considers the claim as a16 whole.... [T]he limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. The additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception."3 Applicants submit that the the generating the screen data including generating a website with a graphical user interface (GUI) configured to display a result of the prediction of the amount of usage of one or more of the plurality of functions of the MFP device in the customer environment, the generating the screen data including generating web page source code to implement the GUI of the screen data based on the information relating to the actual usage record of the MFP device," implements the alleged abstract idea into a practical application and imposes meaningful limits on the judicial exception, such as the automatic generation of web page source code implementing the GUI which provides the new usage data which will allow the user to adjust the settings of the MFP device(s) as needed, and therefore cannot be considered an "extra-solution activity" or insignificant post- solution activity by the Examiner under the October 2019 Update.4 
Accordingly, Applicants submit that the instant claims are patent eligible under 35 U.S.C. § 101 at least because the claims are not directed towards an abstract idea under Prong 1 of Step 2A of the 2019 PEG, are directed towards a patent eligible practical application under Prong 2 of Step 2A of the 2019 PEG, and/or recite significantly more than an abstract idea under Step 2B of the 2019 PEG, for the reasons discussed above and/or incorporated by reference. 17
U.S. Application No. 15/604,895Accordingly, Applicants request the Examiner to reconsider and withdraw this rejection. 
Examiner Response:
	Claim Rejections under 35 U.S.C. § 101 have been withdrawn.
Applicant Remarks:
Claim Rejection under 35 U.S.C. § 103 
s 1, 4, 5, 10, 13, 14, 18, and 19 stand rejected under 35 U.S.C. § 103 as being unpatentable over Nakashima (US 2005/0147421) in view of Monden (US 2016/0077771). Applicants traverse this rejection for at least the reasons below. 
On pages 25-30 of the Office Action, the Examiner relies upon Nakashima as disclosing the "acquire information relating to an actual usage record corresponding to a plurality of functions . .. ," "predict a future amount of usage of each of the plurality of functions . . . ," and "predicting the amount of usage of each of the plurality of functions features of claim 1. 
    PNG
    media_image1.png
    19
    39
    media_image1.png
    Greyscale

As previously argued, Nakashima is directed towards a printer that detects a "roll radius" of a recording paper roll on a daily basis to determine the remaining amount of paper on the paper roll. Nakashima at Abstract and paragraphs 0003, 0006-0008, 0032, 0035, 0042-0043, and 0047. The printer then calculates the number of photo prints printed the previous day based on the record of the determined remaining amount of paper of the previous day and the current day, predicts future usage of the printer based on the amount printed on the same day/same week/same month, etc., in a past time frame, and then estimates when the user should order a new printer roll based on the predicted usage and the current remaining amount of paper. Id. The printer then displays a message to the user on the LCD screen of the printer to warn the user to order a new recording paper roll. Id. (emphasis added). 
As discussed above, Nakashima merely discloses that the printer calculates the number of photos printed and then predicts a future amount of photos to be printed for a future time period. Nakashima fails to disclose or suggest that the Nakashima device acquires "acquire information  relating to an  actual usage  record corresponding to a plurality of functions of a multi-function printing (MFP) device in a customer environment from the MFP device, the acquired information measured by the MFP device, the plurality of functions including at least three of: a copier function, a facsimile function, a color printing, a monochrome printing function, a two-sided printing function, a pages-per-sheet printing function, a collate function, a staple function, and a reduce/enlarge function," "predict a future amount of usage of each of the plurality of functions of the MFP device for a desired period of time of a target year based on the acquired information," and "predicting the amount of usage of each of the plurality of functions of the MFP device for the desired period of time of the target year as being equal to the calculated amount of usage of each of the plurality of functions of the MFP device for the-year ago desired period of time because Nakashima only discloses that the printer predicts future printing requirements, Nakashima cannot disclose or suggest predicting a future amount of usage of each of the plurality of functions of an MFP device as recited in claim 1. Accordingly, Nakashima fails to disclose or suggest at least these features of claim 1. 

Examiner Response:
	The examiner respectfully disagrees, Monden in paragraph [0031] recites “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents”. The examiner notes that Nakashima teaches a method of predicting future usage of consumables used by a printer (Nakashima: Paragraph [0006] “predicting based on the record of actual consumption how much the consumable product will be consumed from now on”). The examiner notes that the method of predicting future use of consumables in combination with the various functions performed by the image processing device of Monden teaches an obvious combination of predicting a future use of the consumables used in the various functions of the image processing device of Monden. 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 10, 13, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (U.S. 2005/0147421) in view of Monden (U.S. 20160077771).

Regarding claim 1, Nakashima teaches an information processing apparatus comprising: … acquire information relating to an actual usage record corresponding to …device in a customer environment from … (Nakashima: Paragraph [0006] “an actual consumption recording device for memorizing a record of actual consumption of the consumable product;” Paragraph [0031] “ a shop where the printer 10 is installed” Acquire information relating to an actual usage record corresponding to a device in a customer environment is taught as receiving from an actual consumption recording device for memorizing a record of actual consumption of the consumable product. The customer environment is taught as a shop where the printer  is installed.), the acquired information measured by …(Nakashima: Abstract “Then the printer calculates the number of photo prints in the previous day as an actual consumption value from a difference in remaining amount of paper between the day and the previous day. The printer stores the actual consumption values in the form of a calendar cumulatively and creates a consumption record of the recording paper.” The acquired information measured by the device is taught as the printer calculates and stores the consumption data.)…, predict a future amount of usage of each of … for a desired period of time of a target year based on the acquired information (Nakashima: Paragraph [0006] “predicting based on the record of actual consumption how much the consumable product will be consumed from now on” Predict a future amount of usage of the device for a desired period of time of a target year based on the acquired information is taught as predicting based on the record of actual consumption how much the consumable product will be consumed from now on.), the predicting including calculating an amount of usage of each of …for a year-ago desired period of time corresponding to the desired period of time of the target year (Nakashima: Paragraph [0008] “the prediction device predicts a consumption value for a target day based on an actual consumption value on a same day of a same week of a same month a year ago.” In predicting, the circuitry calculates an amount of usage of each of the plurality of functions of the device for a year-ago desired period of time corresponding to the desired period of time of the target year is taught as the prediction device predicts a consumption value for a target day based on an actual consumption value on a same day of a same week of a same month a year ago.), and predicting the amount of usage of each of … for the desired period of time of the target year as being equal to the calculated amount of usage of each of … for the-year ago desired period of time (Nakashima: Paragraph [0047] “actual consumption in the same week day of the same week of the Same month a year ago is Served as a base expectancy, to calculate predicted consumption by multiplying the base expectancy by a rate of change that represents a change of consumption trend from last year to this year.” Predicting the amount of usage of each of … for the desired period of time of the target year as being equal to the calculated amount of usage of each of … for the-year ago desired period of time is taught as actual consumption in the same week day of the same week of the Same month a year ago is Served as a base expectancy, to calculate predicted consumption by multiplying the base expectancy by a rate of change that represents a change of consumption trend from last year to this year. Therefore if the rate of change is one the base expectancy is output [base expectancy is the same as the actual consumption for the previous year].)….a result of the prediction of the amount of usage of … device (Nakashima: Paragraph [0006] “predicting based on the record of actual consumption how much the consumable product will be consumed from now on” A result of the prediction of the amount of usage of … device is taught as predicting based on the record of actual consumption how much the consumable product will be consumed from now on.),in the customer environment (Nakashima: Paragraph [0002] “a storefront type printer that is installed in a shop” is taught as a customer environment.)… a result of the prediction of the amount of usage … in the customer environment (Nakashima: Paragraph [0006] “predicting based on the record of actual consumption how much the consumable product will be consumed from now on” Paragraph [0031] “a shop where the printer 10 is installed” A result of the prediction of the amount of usage … in the customer environment is taught as predicting based on the record of actual consumption how much the consumable product will be consumed from now on. The customer environment is taught as a shop where the printer is installed.),… based on the information relating to the actual usage record of … (Nakashima: Paragraph [0006] “predicting based on the record of actual consumption how much the consumable product will be consumed from now on” Based on the information relating to the actual usage record of the device is taught as predicting based on the record of actual consumption how much the consumable product will be consumed.)
Nakashima does not explicitly disclose… memory having computer readable instructions stored thereon: and processing circuitry configured to execute the computer readable instructions: … a plurality of functions of a multi-function printing (MFP) … the MFP device… the MFP device, the plurality of functions including at least three of: a copier, a facsimile function, a color printing, a monochrome printing function, a two-sided printing function, a pages-per-sheet printing function, a collate function, a staple function, and a reduce/enlarge function... the plurality of functions of the MFP device… the plurality of functions of the MFP device… the plurality of functions of the MFP device… the plurality of functions of the MFP device… each of the plurality of functions of the MFP… of one or more of the plurality of 
Monden further teaches …memory having computer readable instructions stored thereon: and processing circuitry configured to execute the computer readable instructions (Monden: Paragraph [0127] “a computer-readable recording medium that records the computer program, or from an external device connected to a network and storing the computer program in a storage unit, and by being installed on a computer to cause the computer to execute the computer program.” Memory having computer readable instructions stored thereon: and processing circuitry configured to execute the computer readable instructions is taught as a computer-readable recording medium storing the instructions executed by the computer.):… a plurality of functions of a multi-function printing (MFP) … the MFP device (Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” A plurality of functions of a multi-function printing (MFP) … the MFP device is taught as an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.)… the MFP device, the plurality of functions including at least three of: a copier, a facsimile function, a color printing, a monochrome printing function, a two-sided printing function, a pages-per-sheet printing function, a collate function, a staple function, and a reduce/enlarge function (Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” The plurality of functions including at least three of: a copier, a facsimile function, and a color printing is taught as the MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication.)... the plurality of functions of the MFP device… the plurality of functions of the MFP device… the plurality of functions of the MFP device… the plurality of functions of the MFP device… each of the plurality of functions of the MFP… of one or more of the plurality of functions of the MFP device… the MFP device (Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” The plurality of functions of the MFP device is taught as an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents. The MFP image forming device of Monden in combination with the prediction method of Nakashima would allow for the prediction of use for the various functions executed by the image forming device.) …generate screen data to be displayed at a client terminal (Monden: Paragraph [0006] “generate a help page as a web page in response to a request from a client terminal, and transmit the web page
 to the client terminal” Paragraph [0010] “generates screen data and enables an external display device to display a screen” Generate screen data to be displayed at a client terminal is taught as generate a web page in response to a request from a client terminal and transmit the web page to the client terminal. Generate screen data is taught as generate screen data.), the generating the screen data (Monden: Paragraph [0010] “generates screen data and enables an external display device to display a screen” The generating screen data is taught as generate screen data.) including generating a website (Monden: Paragraph [0008] “when the client terminal has a small display, the web page is reduced to the size of the display” Generating a website is taught as the web page displayed on a screen at the client terminal.) with a graphical user interface (GUI) configured to display… (Monden: Paragraph [0049] “The display module 207 is a display unit for displaying various types of screens including the GUIs, and may be configured by, for example, a liquid crystal display.” A graphical user interface (GUI) configured to display is taught as displaying various types of screens including the GUIs.) … the plurality of functions of the MFP device  (Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” The plurality of functions of the MFP device is taught as an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents. The MFP image forming device of Monden in combination with the prediction method of Nakashima would allow for the prediction of use for the various functions executed by the image forming device.)…, the generating the screen data including generating web page source code (Monden: Paragraph [0061] “The program code for this operation is also included in the screen data.” The generating the screen data including generating web page source code is taught as the program code for this operation is also included in the screen data.) to implement the GUI of the screen data (Monden: Paragraph [0049] “The display module 207 is a display unit for displaying various types of screens including the GUIs, and may be configured by, for example, a liquid crystal display. Some GUIs may be generated by a function of an application program executed by the CPU 201, and others may be displayed on the basis of screen data received from the MFP” Implement the GUI of the screen data is taught as displaying on the basis of screen data on the GUI.) …of the MFP device (Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” The plurality of functions of the MFP device is taught as an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents. The MFP image forming device of Monden in combination with the prediction method of Nakashima would allow for the prediction of use for the various functions executed by the image forming device.), and 2Atty. Dkt. No. 6150-001181-USU.S. Application No. 15/604,895transmit the generated screen data to the client terminal (Monden: Paragraph [0013] “the information processing device comprises a screen data generating unit that generates, in a plurality of formats, screen data to be transmitted to the display device to cause the display device to display a screen,” Transmit the generated screen data to the client terminal is taught as a screen data generating unit that generates screen data to be transmitted to the display device to display a screen.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer usage prediction method of Nakashima with GUI of Monden in order to provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, thereby properly transferring necessary information to the user when the display capability of the external display device varies (Monden: Paragraph [0010] “provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, that can properly transfer necessary information to the user when the display capability of the external display device varies”).

Claim 10 and 19 is similarly rejected refer to claim 1 for further analysis.


Regarding claim 4, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima further teaches wherein the information relating to the actual usage record of … is a counter value that increases in accordance with usage of …(Nakashima: Refer to FIG. 3A. The information relating to the actual usage record of the output device is a counter value that increases in accordance with usage of the device is taught as the data from the previous November in which the actual consumption values are shown for each individual day. Notice that the values increase with higher consumption [usage] for the printer or device.); and the processing circuitry is further configured to predicts a total amount of usage of … in the customer environment based on the counter value (Nakashima: Paragraph [0035] “For example, in FIG. 3, when a target day is Sunday in the third week in this November, a comparative day is Sunday in the third week in last November, So the actual consumption on Sunday in the third week in the last November,” Predicts a total amount of usage of the device in the customer environment based on the counter value is taught as the prediction for the target day is based on the consumption value for same day last year.).
Monden further teaches …the MFP device… the MFP device… the MFP device (Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” The MFP device is taught as an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents. The MFP image forming device of Monden in combination with the prediction method of Nakashima would allow for the prediction of use for the various functions executed by the image forming device.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer usage prediction method of Nakashima with GUI of Monden in order to provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, thereby properly transferring necessary information to the user when the display capability of the external display device varies (Monden: Paragraph [0010] “provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, that can properly transfer necessary information to the user when the display capability of the external display device varies”).

Claim 13 is similarly rejected refer to claim 4 for further analysis.
Regarding claim 5, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima teaches wherein the information relating to the actual usage record of … is a plurality of counter values corresponding to … (Nakashima: Paragraph [0006] “A printer of the present invention, loaded with a consumable product that is consumed according to the Volume of prints made in the printer, comprises a remaining amount measurement device for measuring a remaining amount of the consumable product, an actual consumption recording device for memorizing a record of actual consumption of the consumable product;” The information relating to the actual usage record of the … device is a plurality of counter values corresponding to… the … device is taught as the consumption values of the printer relating to its paper usage when pages are printed.), each counter value increasing in accordance with usage of the… (Nakashima: Refer to FIG. 3A. Each counter value increasing in accordance with usage of the corresponding function of the output device is taught as the data from the previous November in which the actual consumption values are shown for each individual day. Notice that the values increase with higher consumption [usage] for the printer or device.); and the processing circuitry is further configured to predict the amount of usage of … in the customer environment for … based on the plurality of counter values (Nakashima: Paragraph [0035] “For example, in FIG. 3, when a target day is Sunday in the third week in this November, a comparative day is Sunday in the third week in last November, So the actual consumption on Sunday in the third week in the last November,” Predicts the amount of usage of the … device in the customer environment for …based on the plurality of counter values is taught as the prediction for the target day is based on the consumption value for same day last year. The consumption values represent the amount of paper used.). 
	Monden further teaches … the MFP device… a plurality of functions of the MFP device… corresponding function of the MFP device… the MFP device… each of the plurality of functions of the MFP device (Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” The MFP device is taught as an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents. The plurality of functions are taught as various functions such as copying, printing, scanning, facsimile communication, and storing documents. The MFP image forming device of Monden in combination with the prediction method of Nakashima would allow for the prediction of use for the various functions executed by the image forming device. The functions taught by Monden require the consumables taught by Nakashima.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer usage prediction method of Nakashima with GUI of Monden in order to provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, thereby properly transferring necessary information to the user when the display capability of the external display device varies (Monden: Paragraph [0010] “provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, that can properly transfer necessary information to the user when the display capability of the external display device varies”).

Claim 14 is similarly rejected refer to claim 5 for further analysis.

Regarding claim 9, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima further teaches wherein the customer environment (Nakashima: Paragraph [0002] “a storefront type printer that is installed in a shop” is taught as a customer environment.) includes a plurality of … devices (Nakashima: Paragraph [0051] “grasp the respective remaining amounts of recording paper in a number of printers through a single control terminal.” A plurality of devices is taught as a number of printers.); the information relating to the actual usage record of the … device includes information related to the actual usage record of the plurality of …devices (Nakashima: Paragraph [0006] “an actual consumption recording device for memorizing a record of actual consumption of the consumable product;” The information relating to the actual usage record of the output device includes information related to the actual usage record of the plurality of devices is taught as receiving from an actual consumption recording device for memorizing a record of actual consumption of the consumable product.); … based on the information relating to the actual usage record of the plurality of … devices (Nakashima: Paragraph [0006] “an actual consumption recording device for memorizing a record of actual consumption of the consumable product;” Based on the information relating to the actual usage record of the plurality of devices is taught as receiving from an actual consumption recording device for memorizing a record of actual consumption of the consumable product.).
Monden further teaches MFP… MFP…MFP (Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” The MFP device is taught as an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents. The plurality of functions are taught as various functions such as copying, printing, scanning, facsimile communication, and storing documents. The MFP image forming device of Monden in combination with the prediction method of Nakashima would allow for the prediction of use for the various functions executed by the image forming device. The functions taught by Monden require the consumables taught by Nakashima.)…and the processing circuitry is further configured to:5Atty. Dkt. No. 6150-001181-US U.S. Application No. 15/604,895generate the screen data by generating web page source code (Monden: Paragraph [0061] “The program code for this operation is also included in the screen data.” The generating the screen data including generating web page source code is taught as the program code for this operation is also included in the screen data.) to implement the GUI of the screen data (Monden: Paragraph [0049] “The display module 207 is a display unit for displaying various types of screens including the GUIs, and may be configured by, for example, a liquid crystal display. Some GUIs may be generated by a function of an application program executed by the CPU 201, and others may be displayed on the basis of screen data received from the MFP” Implement the GUI of the screen data is taught as displaying on the basis of screen data on the GUI.) MFP (Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” The MFP device is taught as an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents. The plurality of functions are taught as various functions such as copying, printing, scanning, facsimile communication, and storing documents. The MFP image forming device of Monden in combination with the prediction method of Nakashima would allow for the prediction of use for the various functions executed by the image forming device. The functions taught by Monden require the consumables taught by Nakashima.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer usage prediction method of Nakashima with GUI of Monden in order to provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, thereby properly transferring necessary information to the user when the display capability of the external display device varies (Monden: Paragraph [0010] “provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, that can properly transfer necessary information to the user when the display capability of the external display device varies”).

Claim 18 is similarly rejected refer to claim 9 for further analysis.


Claim 2, 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (U.S. 2005/0147421) in view of Monden (U.S. 20160077771) and Yang (U.S. 2015/000384).Regarding claim 2, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima further teaches wherein the processing circuitry is further configured to:… based on an actual usage record of the … device for another desired period of time that is longer than the year-ago desired period of time (Nakashima: Paragraph [0032] “the actual consumption recorder stores calendar data of last two years and keeps the actual consumption of every day in relation to the date.” Predicting based on an actual usage record of the … device for another predetermined period of time that is longer than the year-ago predetermined period of time is taught as the actual consumption recorder stores calendar data of the last two years [longer than one year-ago].); and selectively using an amount of usage based on the … or the calculated amount of usage for the year-ago desired (Nakashima: Paragraph [0047] “actual consumption in the same week day of the same week of the Same month a year ago is Served as a base expectancy, to calculate predicted consumption by multiplying the base expectancy by a rate of change that represents a change of consumption trend from last year to this year.” selectively uses an amount of usage based on the … or the calculated amount of usage for the year-ago predetermined period of time, as the predicted amount of usage is taught as using the actual consumption usage values from last year outputted as the prediction when the rate of change is 1.). 
Monden further teaches …MFP (Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” The MFP device is taught as an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents. The plurality of functions are taught as various functions such as copying, printing, scanning, facsimile communication, and storing documents. The MFP image forming device of Monden in combination with the prediction method of Nakashima would allow for the prediction of use for the various functions executed by the image forming device. The functions taught by Monden require the consumables taught by Nakashima.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer usage prediction method of Nakashima with GUI of Monden in order to provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, thereby properly transferring necessary information to the user when the display capability of the external display device varies (Monden: Paragraph [0010] “provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, that can properly transfer necessary information to the user when the display capability of the external display device varies”).
Nakashima in view of Monden does not explicitly disclose obtains a regression function … regression function
Yang further teaches obtains a regression function… regression function (Yang: Paragraph [0021] “a weighted least square regression modeling on the database of toner level changes to predict current toner level, future toner level, or remaining useful life of the replaceable cartridge, the weighted least squares regression estimation including weights determined from a weight function” A regression function is taught as the weighted least squares regression model that is used to predict the usage of a printer based on the toner level and/or cartridge.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakashima and Monden with regression model of Yang in order to allow utilizing a least square regression modeling on the database of toner level changes, thereby predicting current toner level, future toner level or remaining useful life (Yang: Paragraph [0021] “performing a weighted least square regression modeling on the database of toner level changes to predict current toner level, future toner level, or remaining useful life of the replaceable cartridge”).

Claim 11 is similarly rejected refer to claim 2 for further analysis.
Regarding claim 3, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima further teaches wherein the processing circuitry is further configured to predict the amount of usage of the …device for the desired period of time of the target year based on a combination of the calculated amount of usage of the … device for the year-ago desired period (Nakashima: Paragraph [0008] “the prediction device predicts a consumption value for a target day based on an actual consumption value on a same day of a same week of a same month a year ago.” Predicts the amount of usage of the output device for the predetermined period of time of the target year based on a combination of the calculated amount of usage of the output device for the year-ago predetermined period is taught as the prediction device predicts a consumption value for a target day based on an actual consumption value on a same day of a same week of a same month a year ago [for a printer/output device]. The consumption values of Nakashima and the regression model of Yang make the combination of this limitation. Refer below for further analysis.)… 
Monden further teaches …MFP …MFP(Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” The MFP device is taught as an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents. The plurality of functions are taught as various functions such as copying, printing, scanning, facsimile communication, and storing documents. The MFP image forming device of Monden in combination with the prediction method of Nakashima would allow for the prediction of use for the various functions executed by the image forming device. The functions taught by Monden require the consumables taught by Nakashima.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer usage prediction method of Nakashima with GUI of Monden in order to provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, thereby properly transferring necessary information to the user when the display capability of the external display device varies (Monden: Paragraph [0010] “provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, that can properly transfer necessary information to the user when the display capability of the external display device varies”).
Yang further teaches a regression function (Yang: Paragraph [0021] “a weighted least square regression modeling on the database of toner level changes to predict current toner level, future toner level, or remaining useful life of the replaceable cartridge, the weighted least squares regression estimation including weights determined from a weight function” A regression function is taught as the weighted least squares regression model that is used to predict the usage of a printer based on the toner level and/or cartridge.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakashima and Monden with regression model of Yang in order to allow utilizing a least square regression modeling on the database of toner level changes, thereby predicting current toner level, future toner level or remaining useful life (Yang: Paragraph [0021] “performing a weighted least square regression modeling on the database of toner level changes to predict current toner level, future toner level, or remaining useful life of the replaceable cartridge”).

Claim 12 is similarly rejected refer to claim 3 for further analysis.

Claim 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (U.S. 2005/0147421) in view of Monden (U.S. 20160077771) and Nishikawa (U.S. 2010/0054764).Regarding claim 6, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima further teaches wherein the information relating to the actual usage record of the … device is …, each counter value increasing in accordance with usage of a print function of the … device (Nakashima: Refer to FIG. 3A. Each counter value increasing in accordance with usage of the corresponding function of the output device is taught as the data from the previous November in which the actual consumption values are shown for each individual day. Notice that the values increase with higher consumption [usage] for the printer or device.); and the processing circuitry is further configured to predict the amount of usage of the … device in the customer environment … based on the plurality of counter values (Nakashima: Paragraph [0035] “For example, in FIG. 3, when a target day is Sunday in the third week in this November, a comparative day is Sunday in the third week in last November, So the actual consumption on Sunday in the third week in the last November,” Predicts the amount of usage of the… device in the customer environment for each of the plurality of functions of the … device based on the plurality of counter values is taught as the prediction for the target day is based on the consumption value for same day last year. The consumption values represent the amount of paper used.). 
Monden further teaches …MFP …MFP…MFP (Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” The MFP device is taught as an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents. The plurality of functions are taught as various functions such as copying, printing, scanning, facsimile communication, and storing documents. The MFP image forming device of Monden in combination with the prediction method of Nakashima would allow for the prediction of use for the various functions executed by the image forming device. The functions taught by Monden require the consumables taught by Nakashima.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer usage prediction method of Nakashima with GUI of Monden in order to provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, thereby properly transferring necessary information to the user when the display capability of the external display device varies (Monden: Paragraph [0010] “provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, that can properly transfer necessary information to the user when the display capability of the external display device varies”).

Nishikawa further teaches a plurality of counter values corresponding to a plurality of paper sizes… for each of the plurality of paper sizes (Nishikawa: Paragraph [0043] “the CPU 31 may estimate an required amount based on types of the print data (character, photograph and the like) and the settings, such as the paper size and the print quality, instead of referring to the estimated required toner amount table ” Nishikawa in context of the art teaches monitoring another type of consumable that is used by the printer. It measures and predicts future toner levels. Further, a plurality of counter values corresponding to a plurality of paper sizes… for each of the plurality of paper sizes is taught as the cpu estimating usage for the toner of a printer and may take into account print data and other settings such as paper size print quality.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakashima and Monden with consumables of Nishikawa in order to allow using the estimated amount based on other types of values or settings such as paper size, print quality thereby, estimating of use with various different types of features (Nishikawa: Paragraph [0043] “may estimate an required amount based on types of the print data (character, photograph and the like) and the settings, such as the paper size and the print quality, instead of referring to the estimated required toner amount table 341.”).

Claim 15 is similarly rejected refer to claim 6 for further analysis.

Regarding claim 7, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima wherein the information relating to the actual usage record of the output device is a plurality of counter values …, each counter value increasing in accordance with usage of a print function of the … device (Nakashima: Refer to FIG. 3A. Each counter value increasing in accordance with usage of the corresponding function of the output device is taught as the data from the previous November in which the actual consumption values are shown for each individual day. Notice that the values increase with higher consumption [usage] for the printer or device.); and the processing circuitry is further configured to predict the amount of usage of the … device in the customer environment…based on the plurality of counter values (Nakashima: Paragraph [0035] “For example, in FIG. 3, when a target day is Sunday in the third week in this November, a comparative day is Sunday in the third week in last November, So the actual consumption on Sunday in the third week in the last November,” Predicts the amount of usage of the … device in the customer environment for each of the plurality of functions of the …device based on the plurality of counter values is taught as the prediction for the target day is based on the consumption value for same day last year. The consumption values represent the amount of paper used.). 
Monden further teaches …MFP …MFP…MFP (Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” The MFP device is taught as an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents. The plurality of functions are taught as various functions such as copying, printing, scanning, facsimile communication, and storing documents. The MFP image forming device of Monden in combination with the prediction method of Nakashima would allow for the prediction of use for the various functions executed by the image forming device. The functions taught by Monden require the consumables taught by Nakashima.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer usage prediction method of Nakashima with GUI of Monden in order to provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, thereby properly transferring necessary information to the user when the display capability of the external display device varies (Monden: Paragraph [0010] “provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, that can properly transfer necessary information to the user when the display capability of the external display device varies”).	Nakashima in view of Monden does not explicitly disclose corresponding to a color output and a monochrome output… for each of the color output and the monochrome output.
Nishikawa further teaches corresponding to a color output and a monochrome output… for each of the color output and the monochrome output (Nishikawa: Paragraph [0069] “The image forming system may be capable of forming color images, or forming only monochromatic images.” Corresponding to a color output and a monochrome output is taught as may be capable of forming color images, or forming only monochromatic images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakashima and Moden with consumables of Nishikawa in order to allow predicting for the amount of toner that is to be consumed based on the types of images printed [color or monochromatic] (Nishikawa: Paragraph [0047] “the amount of toner to be consumed varies depending on types of images to be printed.”).

Claim 16 is similarly rejected refer to claim 7 for further analysis.

Claim 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (U.S. 2005/0147421) in view of Monden (U.S. 20160077771), Nishikawa (U.S. 2010/0054764) and Kim (U.S. 7,499,657).
Regarding claim 8, Nakashima in view of Monden teaches the information processing apparatus of claim 1, Nakashima wherein the information relating to the actual usage record of the … device is a plurality of counter values …, each counter value increasing in accordance with usage … (Nakashima: Refer to FIG. 3A. Each counter value increasing in accordance with usage of the corresponding function of the output device is taught as the data from the previous November in which the actual consumption values are shown for each individual day. Notice that the values increase with higher consumption [usage] for the printer or device.), and the circuitry predicts the amount of usage of the … device in the customer environment … based on the plurality of counter values (Nakashima: Paragraph [0035] “For example, in FIG. 3, when a target day is Sunday in the third week in this November, a comparative day is Sunday in the third week in last November, So the actual consumption on Sunday in the third week in the last November,” Predicts the amount of usage of the … device in the customer environment for each of the plurality of functions of the …device based on the plurality of counter values is taught as the prediction for the target day is based on the consumption value for same day last year. The consumption values represent the amount of paper used.). 
Monden further teaches …MFP …MFP…MFP (Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” The MFP device is taught as an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents. The plurality of functions are taught as various functions such as copying, printing, scanning, facsimile communication, and storing documents. The MFP image forming device of Monden in combination with the prediction method of Nakashima would allow for the prediction of use for the various functions executed by the image forming device. The functions taught by Monden require the consumables taught by Nakashima.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer usage prediction method of Nakashima with GUI of Monden in order to provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, thereby properly transferring necessary information to the user when the display capability of the external display device varies (Monden: Paragraph [0010] “provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, that can properly transfer necessary information to the user when the display capability of the external display device varies”).
Nishikawa further teaches corresponding to a plurality of editing functions and … corresponding editing function … of the … device… for each of the plurality of editing functions (Nishikawa: Paragraph [0069] “The image forming system may be capable of forming color images, or forming only monochromatic images.” Corresponding to a color output and a monochrome output is taught as may be capable of forming color images, or forming only monochromatic images. A printer that can print in color or monochromatic is taught as an editing function of a printer.) and the plurality of finishing functions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakashima and Monden with consumables of Nishikawa in order to allow predicting for the amount of toner that is to be consumed based on the types of images printed [color or monochromatic] (Nishikawa: Paragraph [0047] “the amount of toner to be consumed varies depending on types of images to be printed.”).
Nakashima in view of Monden and Nishikawa does not explicitly disclose… a plurality of finishing functions of the …device.
Kim further teaches a plurality of finishing functions of the output device (Kim: Paragraph [0089-0090] “When an image forming apparatus performs double-sided printing, … single-sided printing mode example.” A plurality of finishing functions of the output device are taught as single-sided printing or double sided printing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakashima, Monden, and Nishikawa with the single and double printing of Kim in order to allow using either single-sided or double-sided printing modes thereby lowering the quantity of toner wasted based on Table 4. (Nishikawa: Paragraph [0047]).

Claim 17 is similarly rejected refer to claim 8 for further analysis.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (U.S. 2005/0147421) in view of Monden (U.S. 20160077771) and Van (EP2339429).

Regarding claim 20, Nakashima in view of Monden teach the information processing apparatus of claim 1, Monden further teaches wherein the processing circuitry is further configured to:
…; and perform the generating the screen data (Monden: Paragraph [0006] “generate a help page as a web page in response to a request from a client terminal, and transmit the web page to the client terminal” Paragraph [0010] “generates screen data and enables an external display device to display a screen” Generate screen data to be displayed at a client terminal is taught as generate a web page in response to a request from a client terminal and transmit the web page to the client terminal. Generate screen data is taught as generate screen data.) …in the GUI of the screen data (Monden: Paragraph [0049] “The display module 207 is a display unit for displaying various types of screens including the GUIs, and may be configured by, for example, a liquid crystal display. Some GUIs may be generated by a function of an application program executed by the CPU 201, and others may be displayed on the basis of screen data received from the MFP” GUI of the screen data is taught as GUI on the basis of screen data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer usage prediction method of Nakashima with GUI of Monden in order to provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, thereby properly transferring necessary information to the user when the display capability of the external display device varies (Monden: Paragraph [0010] “provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, that can properly transfer necessary information to the user when the display capability of the external display device varies”).
Monden further teaches …MFP …MFP…MFP…MFP (Monden: Paragraph [0031] “The MFP 10 is an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents.” The MFP device is taught as an image forming device having various functions such as copying, printing, scanning, facsimile communication, and storing documents. The plurality of functions are taught as various functions such as copying, printing, scanning, facsimile communication, and storing documents. The MFP image forming device of Monden in combination with the prediction method of Nakashima would allow for the prediction of use for the various functions executed by the image forming device. The functions taught by Monden require the consumables taught by Nakashima.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer usage prediction method of Nakashima with GUI of Monden in order to provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, thereby properly transferring necessary information to the user when the display capability of the external display device varies (Monden: Paragraph [0010] “provide an information processing device that dynamically generates screen data and enables an external display device to display a screen, based on the generated screen data, that can properly transfer necessary information to the user when the display capability of the external display device varies”).
Nakashima in view of Monden does not explicitly disclose predict an amount of CO2 generated by the … device when performing each function of the plurality of functions of the … device, and predict an amount of power consumed by the … device when performing each function of the plurality of functions of the … device; and… by including the predicted amount of CO2 and the predicted amount of power consumed
Van Bokhoven further teaches predict an amount of CO2 generated by the output device when performing each function of the plurality of functions of the … device (Van Bokhoven: Paragraph [0031] “"Usage" refers to the estimated power consumed by each application in Watts or kWh. CO2 generation refers to the estimated amount of CO2 (carbon dioxide) generated by each application.” Predict an amount of CO2 generated by the … device when performing each function of the plurality of functions of the … device is taught as CO2 generation refers to the estimated amount of CO2 (carbon dioxide) generated by each application on the device.), and predict an amount of power consumed by the … device when performing each function of the plurality of functions of the … device (Van Bokhoven: Paragraph [0010] “The calculation steps allow for an easy yet reliable estimate of the power consumption (in Watts, kWh or other desired units) by the process. ” Predict an amount of power consumed by the … device when performing each function of the plurality of functions of the … device is taught as estimate of the power consumption.); and… by including the predicted amount of CO2 (Van Bokhoven: Paragraph [0031] “"Usage" refers to the estimated power consumed by each application in Watts or kWh. CO2 generation refers to the estimated amount of CO2 (carbon dioxide) generated by each application.” The predict an amount of CO2 generated by the output device is taught as CO2 generation refers to the estimated amount of CO2 (carbon dioxide) generated by each application on the device.) and the predicted amount of power consumed (Van Bokhoven: Paragraph [0010] “The calculation steps allow for an easy yet reliable estimate of the power consumption (in Watts, kWh or other desired units) by the process. ” The predicted amount of power consumed by the … device is taught as estimate of the power consumption.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakashimaand Monden with prediction methods of Power and CO2 of Van Bokhoven in order to allow calculating an estimate of usage of at least one system resource and then converting the estimate of usage into a power consumption estimate thereby influencing at least one aspect of the computer system based on the power consumption estimate (Van Bokhoven: Paragraph [0013] “comprising means for calculating an estimate of usage of at least one system resource by the process, means for converting the estimate of usage into a power consumption estimate and means for influencing at least one aspect of the computer system based on the power consumption estimate.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123